



COURT OF APPEAL FOR ONTARIO

CITATION: Alfred Wegener Institute v. ALCI Aviation Ltd.,
    2014 ONCA 398

DATE: 20140514

DOCKET: C57959

Weiler, Hourigan and Pardu JJ.A.

BETWEEN

Alfred
    Wegener Institute for

Polar
    and Marine Research

Applicant (Respondent)

and

ALCI Aviation Ltd. and Enterprise Airlines Inc.

Respondents (Appellants)

Robert J. Drake, for the appellants

Brendan F. Morrison, for the respondent

Heard: May 12, 2014

On appeal from the order of Justice Geoffrey B. Morawetz of
    the Superior Court of Justice, dated October 23, 2013.

ENDORSEMENT

[1]

The appellants, ALCI Aviation Ltd. and Enterprise Airlines Inc., appeal
    from an order of the application judge ordering that an arbitral verdict rendered
    by a German arbitral tribunal be recognized as binding in Ontario and
    enforceable in the same manner as a judgment or order of the Superior Court.

[2]

The appellants did not appear at the arbitration, and did not file
    material or appear on the application.

[3]

On appeal, they raise for the first time the argument that a certified
    copy of the arbitral record was not before the application judge and that, as a
    result, the order recognizing the verdict should never have been made.

[4]

Article 35(2) of the
International Commercial Arbitration Act
,
    R.S.O., 1990, C. I.9 provides:

(2) The party relying on an award or applying for its
    enforcement shall supply the duly authenticated original award or a duly
    certified copy thereof

[5]

The affidavit, filed in support of the application, attached and
    identified under oath a true copy of the duly certified translation of the
    Arbitral Verdict together with a copy of the original verdict and the
    affidavit of the translator.

[6]

The copy bears what appear to be the signatures of the three members of
    the arbitral panel.

[7]

Where no issue was raised before the application judge as to the form of
    the copy or the accuracy of the copy of the verdict, it was open to the
    application judge to accept the affidavit evidence as duly certifying the
    document and meeting the requirements of article 35(2).  No issue is raised on
    appeal as to the accuracy of the document.

[8]

Accordingly, the appeal is dismissed with costs to the respondent in the
    agreed amount of $6,000.00, inclusive of all applicable taxes and disbursements.

K.M. Weiler J.A.

C.W.
    Hourigan J.A.


G. Pardu J.A.


